Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment and Request for Continued Examination (RCE) filed on 08 December 2021.  As directed by the Amendment, claims 1, 10, and 22 have been amended.  Claims 1-29 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2021 has been entered.
 

Response to Arguments
The arguments presented on pages 11-13 of the Remarks filed on 08 December 2021 have been fully considered by the Examiner.  These arguments, while persuasive, are based upon newly amended features in the independent claims and are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Fu (US 2016/0357704) (previously cited) in view of Sabotta, Christopher “Advantages and challenges of programming the Micron Automata Processor,” 2013, Iowa State Graduate Theses and Dissertations, 13613, hereinafter “Sabotta” (previously cited), Pandya (US 2008/0140661, previously cited), McMillen (US 2009/0172001, previously cited), Roy, Indranil, "Algorithmic Techniques for the Micron Automata Processor," Doctoral Thesis, Georgia Institute of Technology, August 2015 (hereinafter “Roy”) (previously cited), and Roy et al., “Finding Motifs in Biological Sequences using the Micron Automata Processor,” IEEE 28th International Parallel & Distributed Processing Symposium, 2014, hereinafter “Roy II”.

Regarding claim 1, Fu discloses [a] processor for discovering a plurality of hierarchical patterns in datasets, the processor comprises a plurality of functional elements comprising: a plurality of state transition elements; (Fig. 3 and ¶ [0023] “Automata Processor may be used to process instructions stored to the system memory”; Fig. 3 plurality of State Transition Elements 58 and ¶ [0023] “the automata processor(s) may include various functional components, which may be referred to hereinafter as "elements" or "state transition elements" that may be woven into the hierarchy of routing matrices of the automata processor(s) and may be used to store and process structured and unstructured data patterns.”

Fu does not explicitly disclose and a plurality of counters, wherein the processor is capable of replacement of symbol sets of the plurality of state transition elements and threshold values of the plurality of counters, wherein the plurality of counters are configured to work with the plurality of state transition elements to increase space efficiency of automata implementation, and wherein the plurality of hierarchical patterns include continuous or discontinuous sequences of sets, continuous or discontinuous sequences of sequences, or sets of continuous or discontinuous sequences in the datasets.  
Sabotta teaches and a plurality of counters, wherein the processor is capable of replacement of symbol sets of the plurality of state transition elements and threshold values of the plurality of counters, (Sabotta, § 5.2.1 “the Automata Processor also contains counter elements”.  “The counter element is a 12-bit binary down-counter.  It is programmed with a value and every time one of the count enable signals is activated, the counter is decremented by 1.  When the count reaches 0, an output event is triggered.”  § 2.3 “the automata processor is implemented as six ranks of eight automata processor cores each, fabricated on a single chip” § 2.3 “the state of a modeled NFA can be updated every 7.45 nanoseconds.  This time is also known as a symbol cycle.”) wherein the plurality of counters are configured to work with the plurality of state transition elements to increase space efficiency of automata implementation, (Sabotta, § 5.2.1 “the counter elements are used to compress the size of automata.”) and wherein the plurality of hierarchical patterns include continuous or discontinuous sequences of sets, continuous or discontinuous sequences of sequences, or sets of continuous or discontinuous sequences in the datasets (Sabotta, § 3.3.1 “The 256 bits of symbol recognition memory can be thought of as a single column of 256 rows of memory.  The input symbol is analogous to a memory row address, which is decoded to select one of the 256 memory cells of the symbol recognition memory.  If the selected bit was programmed to recognize the input symbol, the symbol recognition memory outputs a 1.  If it is not programmed to recognize the input symbol, the symbol recognition memory outputs a 0.  An important consequence of this design is that it allows any subset of all of the possible 8-bit symbols (2256 combinations) to be programmed to match.  This provides the ability to handle full character classes in every state transition element.”)
Sabotta is analogous art, as it is in the field of using an automata processor to perform sequential pattern matching.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pattern matching automata of Fu with the counters and input patterns of Sabotta, the benefit being the reduced automata size and flexibility to match any possible subset of the input stream alphabet, as recited by Sabotta in §§ 3.3.1 and 5.2.1.

Further, Fu does not explicitly disclose wherein the plurality of hierarchical patterns are translated into strings by adding and using delimiters and place-holders to reduce automata design space for candidate sequential patterns.  
Pandya teaches wherein the plurality of hierarchical patterns (Pandya, ¶ [0012], “Further, there are certain applications where the rules [e.g. patterns to be searched for] are specified as a group of rules that are evaluated together and there may be nesting [e.g. a hierarchical relationship] amongst the rule groups”) are translated into strings by adding and using delimiters and place-holders to reduce automata design space for candidate sequential patterns. (Pandya, ¶ [0123] The rules like application layer rules, network layer rules or storage network layer rules or any other content search rules may be created using manual or automated means and provided as inputs to the search compiler flow in a predefined format.” Ibid., “The search compiler's rule parser, 904, parses the rules and converts them into regular expression format if the rules are not already in that form and need to be evaluated as regular expression rules.”) [The system converts search content rules into regular expressions if they are not in that format already]; Pandya, ¶ [0112], “For example if in a regular expression the symbol 'a' appears 5 consecutive times, then it may be possible to represent that as 'a[5]' instead of  “aaaaa'” [In this example, ‘a[5] acts as a placeholder for five consecutive instances of the character ‘a’]; Ibid., “In general such expressions can be • a[ x,y]', which means symbol 'a' must appear in the expression from 'x' to 'y' times or 'a[x,]' which means the symbol 'a' must appear at least 'x' times for this expression to be valid or 'a[x,]' which means the symbol 'a' must appear exactly 'x' times for this expression to be valid or the like.” [Regular expressions may contain delimiters representing how many times a character appears in a search string (either as an exact number of times or as a minimum and/or maximum limit.)]; Pandya, ¶ [0112], “My invention also describes an architecture that enables the creation of such complex regular expressions with interval representation in an efficient way without using up a large number of states for the interval range from 'x' to 'y'” [Creating regular expressions in order to use fewer states in a finite automata (corresponds to claimed “reduce automata design space”)].
Pandya is analogous art, as it is in the field of using an automata processor to perform sequential pattern matching.
It would have been obvious to one of ordinary skill in the art to modify the automata processor of Fu with the Pandya’s method of converting search patterns into regular expressions, the benefit being that “Regular expressions have been used extensively since the mid-1950s to describe the patterns in strings for content search, lexical analysis, information retrieval systems and the like. […] It is well understood in the industry that regular expression (RE) can also be represented using finite state automata (FSA).”, as cited by Pandya at ¶ [0005].

Fu further does not disclose and to a discontinuous sequence-matching problem, wherein the delimiters are configured to bound and connect the strings.
McMillen teaches and to a discontinuous sequence-matching problem, wherein the delimiters are configured to bound and connect the strings (McMillen, ¶ [0040] “A ‘range asserting expression’ contains at least two subexpressions separated by a byte counting atom. For example, the range asserting expression "ab.{1,5}cde" matches the subexpression "ab" separated from between 1 and 5 characters (from the universal character class) from the subexpression "cde". […] A range asserting expression may be used to establish an allowed distance between the subexpressions. For example, if [alpha] and [beta] represent subexpressions, the byte counting construct [alpha].{x,y} [beta] determines if subexpression [alpha] is located between x and y characters away from subexpression [beta] in a received data stream.” [The system of McMillen may search for a discontinuous sequence where two subexpressions may be separated by an arbitrary number of characters of any type.  The expressions further “bound and connect the strings” as claimed by specifying the order of the subexpressions and specifying how many characters and what types of characters may separate the subexpressions.]

McMillen is analogous art, as it is directed to the task of searching for sequences of characters within an input data stream.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sequence matching of Fu with the discontinuous regular expression sequences of McMillen, as “Regular expressions are well known in the prior art and have been used for some time for pattern matching and lexical analysis,” as recited by McMillen at ¶ [0011].

Fu further does not explicitly disclose and wherein template automata for discovering the plurality of hierarchical patterns in the dataset is compiled before runtime and replicated to make fully use of the capacity and parallelism of the processor.
Roy teaches and wherein template automata (Roy, § 3.6.1 “Minimizing Reconfiguration Time”, third paragraph, “If the template ANML-NFA is known ahead of time, then it can be defined as an ANML-macro. The macro is compiled into an image which can be replicated easily throughout the AP board without running any place-and-route algorithms.”) for discovering the plurality of hierarchical patterns in the dataset is compiled before runtime (Roy, § 4.3 “Performance Evaluation”, “For both these applications, the PCRE regex and ANML-NFA [corresponds to claimed “plurality of hierarchical patterns”] can be defined and compiled before-hand.  Therefore, although the compile-times of both these applications have been reported here, they do not figure in the run-time calculations.”) and replicated to make fully use of the capacity and parallelism of the processor (Roy, § 4.1.3.2 “Execution Stage”, second paragraph, “Even after loading the automata for all the SNORT rules, significant portions of a AP board remain unused. Therefore, the logical cores may be replicated and data from different network packets may be streamed to different logical cores in parallel. In this way, a very large number of automata is executed in parallel on the AP board and the implementation of a very high throughput DPI engine is realized.” [Unused portions of the AP board may be loaded with replicated copies of the automata, and different network packets to be analyzed may be streamed to the AP in parallel]

Roy is analogous art, as it is directed to pattern matching using the Micron Automata Processor (AP).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the automata replication and parallel processing of Roy into the pattern matching of Fu, the benefit being that by filling unused space on the AP with replications of the search automata and presenting multiple input streams to the AP in parallel, the benefit being that “In this way, a very large number of automata is executed in parallel on the AP board and the implementation of a very high throughput DPI engine is realized,” as cited by Roy in § 4.1.3.2, second paragraph.

Fu further does not explicitly disclose wherein the processor is configured to reduce the automata design space of the candidate sequential patterns of a given length from multiple patterns to a single pattern template for pre-compiling a library of automata for an each level.
	Roy II teaches herein the processor is configured to reduce the automata design space of the candidate sequential patterns of a given length from multiple patterns to a single pattern template for pre-compiling a library of automata for an each level. (Roy II, pg. 415, “Introduction,” ¶ 2, “Given sequences of length m each, find a motif M of length l which occurs in all the sequences with up to d mismatches. For example, given the input sequences AGTCTCTCGAG, TTAGACGGTCA, and GATCAGTTCAC, and l =4, d =1, the motif CTCA occurs in all the three sequences. Note that the motif itself need not be present in its exact form in any of the sequences, which is the case in this example. [Rather than explicitly programming the automata processor to search for every sequence that satisfies the condition “CTCA with up to 1 mismatch”, the system of Roy II need only be given the length l of the sequence along with the maximum number of allowable mismatches, thus “reduc[ing] the automata design space of the candidate sequential patterns of a given length from multiple patterns to a single pattern template” as claimed.];
Roy II, pg. 421, “B. Handling large search trees,” ¶¶ 1-2 “We partition the levels of the search tree into q layers, with each layer containing a consecutive range of levels, and with the exception that a level at the boundary of two consecutive layers is included in both. […] The values of r1, r2, . . . rq  can be precalculated and the automata for all the distinct subtrees from all the layers can be precompiled. […] Once the values of r1, r2, . . . rq have been calculated, the structures of all the distinct subtrees can be determined and the corresponding automata can be precompiled.” [All of the automata (corresponds to claimed “library of automata”) for each of the various layers can be precompiled.])

	Roy II is analogous art, as it is directed to the task of using the Micron Finite Automata Processor to search for sequences within input strings.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the design space reduction and pre-compilation of Roy II, the benefit being that it not only improves execution speed but allows for the solving of more complex pattern search problems, as cited by Roy II at pg. 415, “I. Introduction,” ¶ 4 “Our algorithm, termed MOTOMATA for MOTifautOMATA, not only has lower execution times but can also handle more challenging instances of the problem which are hitherto unsolved. To the best of our knowledge, this is the first instance of accelerating a complex application using the Automata Processor, and can be helpful to the community as this new accelerator technology becomes available.”

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he processor according to claim 1.  Further, Fu discloses wherein the plurality of state transition elements are based on memory columns implemented in DRAM (Dynamic Random-Access Memory) memory technology (¶ [0031]  Fig. 4 depicts a state transition element (STE) memory array.  The STE may include a current-state memory column (e.g. a column of memory cells); ¶ [0022] “the system memory may include volatile memory such as, for example, dynamic random access memory (DRAM).”

Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he processor according to claim 1.  Further, Fu discloses wherein the processor is implemented in PCRAM (Phase-Change Random-Access Memory). STTRAM (Spin-Transfer Torque Random-Access Memory), or RRAM (Resistive Random-Access Memory)  (¶ [0022] “the system memory may also include non-volatile memory such as phase change random access memory (PCRAM), resistive random access memory (RRAM), and/or spin torque transfer random access memory (STTRAM)”)

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he processor according to claim 1.  Further, Fu discloses wherein each of the plurality of state transition elements is configured to match a set of multiple-bit signals  (¶ [0032] “the STE may receive bytes of input data (e.g. input symbols), and report when a match of the input data is detected.”  ¶ [0029] “the input symbols provided to the row decoder of the STEs may be 8-bit symbols, 16-bit symbols, 32-bit symbols, 64-bit symbols, and so on”)

Regarding claim 6, the combination of references as applied to claim 1 above teaches [t]he processor according to claim 1.  Further, Sabotta teaches wherein the plurality of counters are configured to connect to a finite automaton to count the occurrence of one of the plurality of hierarchical patterns in the datasets and make reports or activate the plurality of functional elements when a predetermined threshold is reached (§ 3.1.1.1 “An STE directly models an NFA state and is processed for each character of input in what is known as a symbol cycle”; § 3.1.1.2 counter elements activate when a configurable count is reached.  Counter elements update an internal counter by one during each symbol cycle that they are driven by an active element (such as when an active element detects a pattern match).  When the defined target is reached, the counter activates its outgoing connections (STEs))

Regarding claim 7, the combination of references as applied to claim 6 above teaches [t]he processor according to claim 6.  Further, the combination teaches wherein a plurality of finite automata are accommodated on a chip (Sabotta, § 2.3 “the entire Automata Processor exists as a conglomeration of six distinct ranks connected to a system through PCI Express.  An Automata Processor rank consists of eight distinct Automata Processor cores on a single chip.  Each section of the Automata Processor may be configured to model a desired NFA”) and are capable of matching and counting the plurality of hierarchical patterns in parallel (Fu, ¶ [0015] the invention uses STEs to implement an NFA on an automata processor in order to compare data and identify data patterns within input data patterns, which may be referred to as finding a "match" or detecting a "hit"; ¶ [0030] “all the routing matrix structure paths of the automata processor may operate in parallel, operating on the same input symbols concurrently”; Sabotta, § 5.2.1 “the Automata Processor also contains counter elements.”)

Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he processor according to claim 1.  Further, Sabotta teaches wherein the processor takes input streams of multiple-bit signals and is capable of processing a plurality of data streams concurrently (Sabotta, § 2.3  “One-byte (eight-bit) input characters are the functional unit of the Automata Processor.  Cores can be associated among their rank, in groups of 1, 2, 4, or 8 cores.  Grouped cores will receive data from the same stream of data, while cores of different groups can concurrently process different streams of data.”)

Regarding claim 9, the combination of references as applied to claim 1 above teaches [t]he processor according to claim 1.  Further, Sabotta teaches wherein any of the plurality of functional elements can be configured as a reporting element, wherein the reporting element generates one-bit or multiple-bit signals if it matches input streams of multiple-bit signals. (Sabotta, § 3.2.1 Start and reporting characteristics as well as potential latching and other configurable aspects of elements can be defined for each defined component; Sabotta § 3.1.2 “If an element is configured to generate output upon its activation, the element is said to be "reporting." A multi-bit "word" of report data consists of the element which reported it, as well as the cycle in which the data has been matched.”)

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Fu in view of Sabotta and Pandya, and further in view of Dlugosch, Paul et al., “An Efficient and Scalable Semiconductor Architecture for Parallel Automata Processing,” December 2014, IEEE Transactions on Parallel and Distributed Systems, Vol. 25, No. 12, hereinafter “Dlugosch” (previously cited) and Roy et al., “Finding Motifs in Biological Sequences using the Micron Automata Processor,” IEEE 28th International Parallel & Distributed Processing Symposium, 2014, hereinafter “Roy II”

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he processor according to claim 1.  The above combination does not teach wherein a group of the plurality of state transition elements is connected to implement a non-deterministic finite automaton (NFA) to match one of the plurality of hierarchical patterns in the datasets.  
Dlugosch teaches wherein a group of the plurality of state transition elements is connected to implement a non-deterministic finite automaton (NFA) to match one of the plurality of hierarchical patterns in the datasets (Dlugosch § 1 “the authors have created an architecture purpose-built for direct implementation of an NFA which achieves significantly improved processing efficiency, capacity, expressiveness, and computational power.  The semiconductor implementation is described in § 3, particularly § 3.3.1, which describes a plurality of state transition elements used to represent the state of the NFA”; § 3.1 “the automata processor is capable of processing 8-bit input symbols at the rate of 1 Gbps per chip.”)
Dlugosch is analogous art, as it is in the field of using automata processors to perform the task of sequential pattern matching.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the NFA of Fu and Sabotta on the specific hardware architecture of Dlugosch in order to implement wherein a group of the plurality of state transition elements is connected to implement a non-deterministic finite automaton (NFA) to match one of the plurality of hierarchical patterns in the datasets, the benefit being that the speed of the hardware architecture of Dlugosch permits the efficient processing of large datasets, as cited by Dlugosch in § 3.1.

Claims 10-14 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fu in view of Sabotta and Pandya, and further in view of Dlugosch, Paul et al., “An Efficient and Scalable Semiconductor Architecture for Parallel Automata Processing,” December 2014, IEEE Transactions on Parallel and Distributed Systems, Vol. 25, No. 12, hereinafter “Dlugosch.” (previously cited), McMillen (US 2009/0172001, previously cited), Roy, Indranil, "Algorithmic Techniques for the Micron Automata Processor," Doctoral Thesis, Georgia Institute of Technology, August 2015 (hereinafter “Roy”), and Roy et al., “Finding Motifs in Biological Sequences using the Micron Automata Processor,” IEEE 28th International Parallel & Distributed Processing Symposium, 2014, hereinafter “Roy II”.

Regarding claim 10, Fu discloses and designing automata for implementing matching […] of the plurality of hierarchical patterns in the datasets (¶ [0015] the invention uses STEs to implement an automata processor in order to “compare data and identify data patterns within input data patterns, which may be referred to as finding a "match" or detecting a "hit"”)
Fu does not disclose [a] method of discovering a plurality of hierarchical patterns in datasets by a processor, the method comprising steps of:  preprocessing an input dataset for making it compatible with a working interface of the processor.  
Dlugosch teaches [a] method of discovering a plurality of hierarchical patterns in datasets by a processor, the method comprising steps of:  preprocessing an input dataset for making it compatible with a working interface of the processor (Dlugosch, Fig. 1 and § 3.1 “the input is arranged and presented as 8-bit symbols which serve as the "row address" for the automata processor, allowing indexing into the plurality of STEs”)
Dlugosch is analogous art, as it is in the field of using automata processors to perform the task of sequential pattern matching.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the NFA of Fu on the specific hardware architecture of Dlugosch, the benefit being that the speed of the hardware architecture of Dlugosch permits the efficient processing of large datasets, as cited by Dlugosch in § 3.1.

Fu further does not disclose …and counting…  Sabotta teaches …and counting… (Sabotta § 5.2.1 “the Automata Processor also contains counter elements.  The counter element is a 12-bit binary down-counter.  It is programmed with a value and every time one of the count enable signals is activated, the counter is decremented by 1.  The count reaches 0, an output event is triggered.”  [The counter is operable to count occurrences of patterns by being activated by a STE that is programmed to detect a pattern match])
Sabotta is analogous art, as it is in the field of using automata processors to perform the task of sequential pattern matching.

It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to modify the NFA of Fu with the counters of Sabotta, the benefit being that “counter elements may be used to compress the size of automata”, as cited in Sabotta, § 5.2.1.

Fu further does not disclose wherein the plurality of hierarchical patterns include continuous or discontinuous sequences of sets, continuous or discontinuous sequences of sequences, or sets of continuous or discontinuous sequences in the datasets.  
Sabotta teaches wherein the plurality of hierarchical patterns include continuous or discontinuous sequences of sets, continuous or discontinuous sequences of sequences, or sets of continuous or discontinuous sequences in the datasets (Sabotta, § 3.3.1 “The 256 bits of symbol recognition memory can be thought of as a single column of 256 rows of memory.  The input symbol is analogous to a memory row address, which is decoded to select one of the 256 memory cells of the symbol recognition memory.  If the selected bit was programmed to recognize the input symbol, the symbol recognition memory outputs a 1.  If it is not programmed to recognize the input symbol, the symbol recognition memory outputs a 0.  An important consequence of this design is that it allows any subset of all of the possible 8-bit symbols to be programmed to match (2256 combinations).  This provides the ability to handle full character classes in every state transition element”)
Sabotta is analogous art, as it is in the field of using automata processors to perform the task of sequential pattern matching.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the NFAs of Fu using the hardware architecture of Sabotta, the benefit being the flexibility to match any possible subset of the input stream alphabet, as recited by Sabotta in §§ 3.3.1 and 5.2.1

Fu does not explicitly disclose wherein the plurality of hierarchical patterns are translated into strings by adding and using delimiters and place-holders to reduce automata design space for candidate sequential patterns.  
Pandya teaches wherein the plurality of hierarchical patterns (Pandya, ¶ [0012], “Further, there are certain applications where the rules [e.g. patterns to be searched for] are specified as a group of rules that are evaluated together and there may be nesting [e.g. a hierarchical relationship] amongst the rule groups”) are translated into strings by adding using delimiters and place-holders to reduce automata design space for candidate sequential patterns (Pandya, ¶ [0123] The rules like application layer rules, network layer rules or storage network layer rules or any other content search rules may be created using manual or automated means and provided as inputs to the search compiler flow in a predefined format.” Ibid., “The search compiler's rule parser, 904, parses the rules and converts them into regular expression format if the rules are not already in that form and need to be evaluated as regular expression rules.”); Pandya, ¶ [0112], “For example if in a regular expression the symbol 'a' appears 5 consecutive times, then it may be possible to represent that as 'a[5]' instead of  “aaaaa'” [In this example, ‘a[5] acts as a placeholder for five consecutive instances of the character ‘a’]; Ibid., “In general such expressions can be • a[ x,y]', which means symbol 'a' must appear in the expression from 'x' to 'y' times or 'a[x,]' which means the symbol 'a' must appear at least 'x' times for this expression to be valid or 'a[x,]' which means the symbol 'a' must appear exactly 'x' times for this expression to be valid or the like.” [Regular expressions may contain delimiters representing how many times a character appears in a search string (either as an exact number of times or as a minimum and/or maximum limit.)]; Pandya, ¶ [0112], “My invention also describes an architecture that enables the creation of such complex regular expressions with interval representation in an efficient way without using up a large number of states for the interval range from 'x' to 'y'” [Creating regular expressions in order to use fewer states in a finite automata (corresponds to claimed “reduce automata design space”)].
Pandya is analogous art, as it is in the field of using an automata processor to perform sequential pattern matching.
It would have been obvious to one of ordinary skill in the art to modify the automata processor of Fu with the Pandya’s method of converting search patterns into regular expressions, the benefit being that “Regular expressions have been used extensively since the mid-1950s to describe the patterns in strings for content search, lexical analysis, information retrieval systems and the like. […] It is well understood in the industry that regular expression (RE) can also be represented using finite state automata (FSA).”, as cited by Pandya at ¶ [0005].

Fu further does not disclose and to a discontinuous sequence-matching problem, wherein the delimiters are configured to bound and connect the strings.
McMillen teaches and to a discontinuous sequence-matching problem, wherein the delimiters are configured to bound and connect the strings (McMillen, ¶ [0040] “A ‘range asserting expression’ contains at least two subexpressions separated by a byte counting atom. For example, the range asserting expression "ab.{1,5}cde" matches the subexpression "ab" separated from between 1 and 5 characters (from the universal character class) from the subexpression "cde". […] A range asserting expression may be used to establish an allowed distance between the subexpressions. For example, if [alpha] and [beta] represent subexpressions, the byte counting construct [alpha].{x,y} [beta] determines if subexpression [alpha] is located between x and y characters away from subexpression [beta] in a received data stream.” [The system of McMillen may search for a discontinuous sequence where two subexpressions may be separated by an arbitrary number of characters of any type.  The expressions further “bound and connect the strings” as claimed by specifying the order of the subexpressions and specifying how many characters and what types of characters may separate the subexpressions.]

McMillen is analogous art, as it is directed to the task of searching for sequences of characters within an input data stream.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sequence matching of Fu with the discontinuous regular expression sequences of McMillen, as “Regular expressions are well known in the prior art and have been used for some time for pattern matching and lexical analysis,” as recited by McMillen at ¶ [0011].

Fu further does not explicitly disclose and wherein template automata for discovering the plurality of hierarchical patterns in the dataset is compiled before runtime and replicated to make fully use of the capacity and parallelism of the processor.
Roy teaches and wherein template automata (Roy, § 3.6.1 “Minimizing Reconfiguration Time”, third paragraph, “If the template ANML-NFA is known ahead of time, then it can be defined as an ANML-macro. The macro is compiled into an image which can be replicated easily throughout the AP board without running any place-and-route algorithms.”) for discovering the plurality of hierarchical patterns in the dataset is compiled before runtime (Roy, § 4.3 “Performance Evaluation”, “For both these applications, the PCRE regex and ANML-NFA [corresponds to claimed “plurality of hierarchical patterns”] can be defined and compiled before-hand.  Therefore, although the compile-times of both these applications have been reported here, they do not figure in the run-time calculations.”) and replicated to make fully use of the capacity and parallelism of the processor (Roy, § 4.1.3.2 “Execution Stage”, second paragraph, “Even after loading the automata for all the SNORT rules, significant portions of a AP board remain unused. Therefore, the logical cores may be replicated and data from different network packets may be streamed to different logical cores in parallel. In this way, a very large number of automata is executed in parallel on the AP board and the implementation of a very high throughput DPI engine is realized.” [Unused portions of the AP board may be loaded with replicated copies of the automata, and different network packets to be analyzed may be streamed to the AP in parallel]

Roy is analogous art, as it is directed to pattern matching using the Micron Automata Processor (AP).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the automata replication and parallel processing of Roy into the pattern matching of Fu, the benefit being that by filling unused space on the AP with replications of the search automata and presenting multiple input streams to the AP in parallel, the benefit being that “In this way, a very large number of automata is executed in parallel on the AP board and the implementation of a very high throughput DPI engine is realized,” as cited by Roy in § 4.1.3.2, second paragraph.

Fu further does not explicitly disclose wherein the processor is configured to reduce the automata design space of the candidate sequential patterns of a given length from multiple patterns to a single pattern template for pre-compiling a library of automata for an each level.
	Roy II teaches herein the processor is configured to reduce the automata design space of the candidate sequential patterns of a given length from multiple patterns to a single pattern template for pre-compiling a library of automata for an each level. (Roy II, pg. 415, “Introduction,” ¶ 2, “Given sequences of length m each, find a motif M of length l which occurs in all the sequences with up to d mismatches. For example, given the input sequences AGTCTCTCGAG, TTAGACGGTCA, and GATCAGTTCAC, and l =4, d =1, the motif CTCA occurs in all the three sequences. Note that the motif itself need not be present in its exact form in any of the sequences, which is the case in this example. [Rather than explicitly programming the automata processor to search for every sequence that satisfies the condition “CTCA with up to 1 mismatch”, the system of Roy II need only be given the length l of the sequence along with the maximum number of allowable mismatches, thus “reduc[ing] the automata design space of the candidate sequential patterns of a given length from multiple patterns to a single pattern template” as claimed.];
Roy II, pg. 421, “B. Handling large search trees,” ¶¶ 1-2 “We partition the levels of the search tree into q layers, with each layer containing a consecutive range of levels, and with the exception that a level at the boundary of two consecutive layers is included in both. […] The values of r1, r2, . . . rq  can be precalculated and the automata for all the distinct subtrees from all the layers can be precompiled. […] Once the values of r1, r2, . . . rq have been calculated, the structures of all the distinct subtrees can be determined and the corresponding automata can be precompiled.” [All of the automata (corresponds to claimed “library of automata”) for each of the various layers can be precompiled.])

	Roy II is analogous art, as it is directed to the task of using the Micron Finite Automata Processor to search for sequences within input strings.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the design space reduction and pre-compilation of Roy II, the benefit being that it not only improves execution speed but allows for the solving of more complex pattern search problems, as cited by Roy II at pg. 415, “I. Introduction,” ¶ 4 “Our algorithm, termed MOTOMATA for MOTifautOMATA, not only has lower execution times but can also handle more challenging instances of the problem which are hitherto unsolved. To the best of our knowledge, this is the first instance of accelerating a complex application using the Automata Processor, and can be helpful to the community as this new accelerator technology becomes available.”


	Regarding claim 11, the combination of references as applied to claim 10 above teach [t]he method of claim 10.  Further, Dlugosch teaches wherein the matching is implemented by finite automata (Dlugosch, § 1 “the authors have created an architecture purpose-built for direct implementation of an NFA which achieves significantly improved processing efficiency, capacity, expressiveness, and computational power.”  The semiconductor implementation is described in § 3, particularly § 3.3.1, which describes a plurality of state transition elements used to represent the state of the NFA; § 3.1 “the automata processor is capable of processing 8-bit input symbols at the rate of 1 Gbps per chip”)

	Regarding claim 12, the combination of references as applied to claim 11 above teach [t]he method of claim 11.  Further, Sabotta teaches wherein the matching is capable of capturing the plurality of hierarchical patterns in the datasets (§ 3.3.1 “The 256 bits of symbol recognition memory can be thought of as a single column of 256 rows of memory.  The input symbol is analogous to a memory row address, which is decoded to select one of the 256 memory cells of the symbol recognition memory.  If the selected bit was programmed to recognize the input symbol, the symbol recognition memory outputs a 1.  If it is not programmed to recognize the input symbol, the symbol recognition memory outputs a 0.  An important consequence of this design is that it allows any subset of all of the possible 8-bit symbols to be programmed to match.  This provides the ability to handle full character classes in every state transition element”)

	Regarding claim 13, the combination of references as applied to claim 11 above teach [t]he method of claim 11.  Further, Sabotta teaches wherein each of the plurality of hierarchical patterns is represented by a group of automaton states to match one multiple-bit signal per cycle from input streams of multiple-bit signals (Sabotta, § 3.3.1 “The 256 bits of symbol recognition memory can be thought of as a single column of 256 rows of memory.  The input symbol is analogous to a memory row address, which is decoded to select one of the 256 memory cells of the symbol recognition memory.  If the selected bit was programmed to recognize the input symbol, the symbol recognition memory outputs a 1.  If it is not programmed to recognize the input symbol, the symbol recognition memory outputs a 0.  An important consequence of this design is that it allows any subset of all of the possible 8-bit symbols to be programmed to match.  This provides the ability to handle full character classes in every state transition element.”;  Sabotta, § 2.3 “the automata processor is implemented as six ranks of eight automata processor cores each, fabricated on a single chip; Sabotta, § 2.3 the state of a modeled NFA can be updated every 7.45 nanoseconds.  This time is also known as a symbol cycle”)

	Regarding claim 14, the combination of references as applied to claim 12 above teach [t]he method of claim 12.  Further, Fu discloses wherein one or more self-activating states of automata connect to one group of states of automata for multiple-bit signals to hold a position within a potential pattern sequence when one or more mismatches of multiple-bit signals are seen, and hold this position until an end of a transaction, in order to deal with the discontinuous sequences (Fu, Figs. 9 and 10 and ¶ [0062] “it may be useful to expand the present method to find patterns in which the search may allow for one or more errors (e.g. mismatches, insertions, deletions, and so forth)”. In Fig. 9, STEs M0, M1, M2, M3, and M4 are self-activating states (notated by the self-referential arrows).  By activating themselves, these states can remain active even in the case of a mismatch (or multiple mismatches) within a sequence.  If the state eventually does match with the input symbol, it will activate its connected output states and the matching process will continue.  Fu, ¶ [0076] “the self-activating feature is described as a "DON'T CARE" function, allowing symbol matching to continue even in the event of discontinuities such as substitution errors and mismatch errors”)

	Regarding claim 19, the combination of references as applied to claim 10 above teach [t]he method of claim 10.  Further, Sabotta teaches wherein the counting uses on-chip counters of the processor to calculate the occurrences of the plurality of hierarchical patterns in the datasets (Sabotta, § 5.2.1 “the Automata Processor also contains counter elements.  The counter element is a 12-bit binary down-counter.  It is programmed with a value and every time one of the count enable signals is activated, the counter is decremented by 1.  When the count reaches 0, an output event is triggered.”  [The counter is operable to count occurrences of patterns by being activated by a STE that is programmed to detect a pattern match])

	Regarding claim 20, the combination of references as applied to claim 10 above teach [t]he method of claim 10.  Further, Sabotta teaches wherein the method further comprises a step of minimizing an output from the processor by delaying reporting of events to a final processing cycle (Sabotta, § 5.3.2.2 “The process of transferring data from the output event memory to the main output event buffer costs roughly 40 input symbol cycles.  Furthermore, this cost must be paid serially; if all six output regions report simultaneously, their collective results cannot be reported for 240 input symbol cycles.  It is important to minimize the amount of reporting in general.  Where possible, it can be advantageous to have multiple elements wait to report simultaneously or at the end of the input data”)

Claims 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of references as applied to claim 10 above, and further in view of Fritchman (US 6,785,677) (previously cited).

Regarding claim 15, the combination of references as applied to claim 10 above teach [t]he method of claim 10.  
The above combination does not teach wherein the sets are converted to the discontinuous sequences by sorting items of each transaction with a predefined order.  
Fritchman teaches wherein the sets are converted to the discontinuous sequences by sorting items of each transaction with a predefined order (Fritchman, Abstract and Fig. 2 “the invention may search for continuous or discontinuous sets of sequences by allowing for the use of single- or multi-character wildcards.  The pattern string is preprocessed and ordered into a prefix segment, a suffix segment, and optionally one or more interior segments”)
Fritchman is analogous art, as it is in the field of using automata processors to perform the task of sequential pattern matching.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the NFA of Fu with the preprocessing of Fritchman, the benefit being that allowing single- and multi-character wildcards in the target pattern instead of only full regular expressions “allows for significant performance improvements in executing pattern matching queries”, as cited by Fritchman in Col. 1, lines 9-14.

Regarding claim 16, the combination of references as applied to claim 12 above teaches [t]he method according the claim 12.
The above combination of references does not teach wherein each one of the plurality of hierarchical patterns is expressed by a non-deterministic finite automaton (NFA) with multiple delimiters to represent boundaries of different levels in the hierarchical pattern.  
Fritchman teaches wherein each one of the plurality of hierarchical patterns is expressed by a non-deterministic finite automaton (NFA) with multiple delimiters to represent boundaries of different levels in the hierarchical pattern (Fritchman, Abstract and Fig. 2 “the invention may search for continuous or discontinuous sets of sequences by allowing for the use of single- or multi-character wildcards.  The pattern string is preprocessed and ordered into a prefix segment, a suffix segment, and optionally one or more interior segments”)

Regarding claim 17, the combination of references as applied to claim 16 above teaches [t]he method according the claim 16.  Further, Fritchman teaches wherein different symbols are reserved as delimiters of different levels to represent hierarchical structures in the plurality of hierarchical patterns (Fritchman, Abstract and Fig. 2 “the invention may search for continuous or discontinuous sets of sequences by allowing for the use of single- or multi-character wildcard symbols.  The pattern string is preprocessed and ordered into a prefix segment, a suffix segment, and optionally one or more interior segments”)

Regarding claim 18, the combination of references as applied to claim 16 above teaches [t]he method according the claim 16.  Further, Dlugosch teaches wherein multiple entry points are added to the NFA to make it capable of matching the plurality of hierarchical patterns with different lengths (Dlugosch, § 2 “An NFA is described by a 5-tuple that (inter alia) includes the set of all automaton states Q, and q0, which represents the subset of states that are designated as start states”; § 3.3.1 “any state transition element and any number of state transition elements may be a start state.”  [This permits individual automata to have multiple start states]. § 3.3.1 “An important consequence of this design is that it allows any subset of the all possible 8-bit symbols (2256 combinations) to be programmed to match”)

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of references as applied to claim 10 above, and further in view of Mabroukeh et al., “A Taxonomy of Sequential Pattern Mining Algorithms,” November 2010, ACM Comput. Surv. 43, 1, Article 3, pp. 3:1 – 3:41, hereinafter “Mabroukeh.” (previously cited)

Regarding claim 21, the combination of references as applied to claim 10 above teaches [t]he method according the claim 10.  Further, Sabotta teaches encoding the filtered items into multiple-bit signals (Sabotta, § 3.3.1 “The 256 bits of symbol recognition memory can be thought of as a single column of 256 rows of memory.  The input symbol is analogous to a memory row address, which is decoded to select one of the 256 memory cells of the symbol recognition memory.  If the selected bit was programmed to recognize the input symbol, the symbol recognition memory outputs a 1.  If it is not programmed to recognize the input symbol, the symbol recognition memory outputs a 0”)
The above combination does not teach wherein the preprocessing of the input datasets further comprises steps of:  filtering out infrequent items from the input datasets […] and sorting the encoded items within one transaction with a predefined order. 
Mabroukeh teaches wherein the preprocessing of the input datasets further comprises steps of:  filtering out infrequent items from the input datasets (Mabroukeh, § 4.3.3 “The DISC-all pruning algorithm employs lexicographical and temporal ordering.  Given a minimum support count (number of occurrences) X, the k-minimum sequence at position X in a k-sorted database is called alpha-X, and any k-minimum sequence appearing at a position less than that of alpha-X (according to k-minimum order) is infrequent, because the database is sorted.  All k-minimum sequences appearing at a position less than that of alpha-X are pruned” (i.e. filtered) out) and sorting the encoded items within one transaction with a predefined order (Mabroukeh, § 4.3.3 The DISC-all pruning algorithm employs lexicographical and temporal ordering)
Mabroukeh is analogous art, as it is in the field of using automata processors to perform the task of sequential pattern matching.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the NFA-based sequential pattern matching of the above references with the pruning algorithm of Mabroukeh, the benefit being that the pruning algorithm improves query performance by allowing the algorithm to skip searching for infrequent sequences, as cited by Mabroukeh on p. 3:33, lines 17-22.

Claims 22-23, 26, and 28-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Dlugosch in view of Sabotta and Pandya, McMillen (US 2009/0172001, previously cited), Roy, Indranil, "Algorithmic Techniques for the Micron Automata Processor," Doctoral Thesis, Georgia Institute of Technology, August 2015 (hereinafter “Roy”) (previously cited), and Roy et al., “Finding Motifs in Biological Sequences using the Micron Automata Processor,” IEEE 28th International Parallel & Distributed Processing Symposium, 2014, hereinafter “Roy II”.

Regarding claim 22, Dlugosch discloses [a]n electronic automaton device for discovering a plurality of hierarchical patterns in datasets, each automaton expression of the plurality of hierarchical patterns comprising: a finite automaton (Dlugosch, § 1 “the authors have created an architecture purpose-built for direct implementation of an NFA which achieves significantly improved processing efficiency, capacity, expressiveness, and computational power.  The semiconductor implementation is described in § 3, particularly § 3.3.1, which describes a plurality of state transition elements used to represent the state of the NFA”; § 3.1 “the automata processor is capable of processing 8-bit input symbols at the rate of 1 Gbps per chip”)
Dlugosch does not disclose and a plurality of counter elements, wherein the electronic automaton device is configured recognize the plurality of hierarchical patterns and create a signal when the occurrence of one of the plurality of hierarchical patterns exceeds a given threshold, and wherein the plurality of hierarchical patterns include continuous or discontinuous sequences of sets, continuous or discontinuous sequences of sequences, or sets of continuous or discontinuous sequences in the datasets.  
Sabotta teaches and a plurality of counter elements, (Sabotta, § 5.2.1 “the Automata Processor also contains counter elements.  The counter element is a 12-bit binary down-counter.  It is programmed with a value and every time one of the count enable signals is activated (possibly as the result of an STE matching against an input string), the counter is decremented by 1.  When the count reaches 0, an output event is triggered”) wherein the electronic automaton device is configured recognize the plurality of hierarchical patterns and create a signal when the occurrence of one of the plurality of hierarchical patterns exceeds a given threshold, (Ibid.) and wherein the plurality of hierarchical patterns include continuous or discontinuous sequences of sets, continuous or discontinuous sequences of sequences, or sets of continuous or discontinuous sequences in the datasets (§ 3.3.1 “The 256 bits of symbol recognition memory can be thought of as a single column of 256 rows of memory.  The input symbol is analogous to a memory row address, which is decoded to select one of the 256 memory cells of the symbol recognition memory.  If the selected bit was programmed to recognize the input symbol, the symbol recognition memory outputs a 1.  If it is not programmed to recognize the input symbol, the symbol recognition memory outputs a 0.  An important consequence of this design is that it allows any subset of all of the possible 8-bit symbols to be programmed to match.  This provides the ability to handle full character classes in every state transition element”)
Dlugosch further does not explicitly disclose wherein the plurality of hierarchical patterns are translated into strings by adding and using delimiters and place-holders to reduce automata design space for candidate sequential patterns.  
Pandya teaches Pandya teaches wherein the plurality of hierarchical patterns (Pandya, ¶ [0012], “Further, there are certain applications where the rules [e.g. patterns to be searched for] are specified as a group of rules that are evaluated together and there may be nesting [e.g. a hierarchical relationship] amongst the rule groups”) are translated into strings by adding using delimiters and place-holders to reduce automata design space for candidate sequential patterns (Pandya, ¶ [0123] The rules like application layer rules, network layer rules or storage network layer rules or any other content search rules may be created using manual or automated means and provided as inputs to the search compiler flow in a predefined format.” Ibid., “The search compiler's rule parser, 904, parses the rules and converts them into regular expression format if the rules are not already in that form and need to be evaluated as regular expression rules.”); Pandya, ¶ [0112], “For example if in a regular expression the symbol 'a' appears 5 consecutive times, then it may be possible to represent that as 'a[5]' instead of  “aaaaa'” [In this example, ‘a[5] acts as a placeholder for five consecutive instances of the character ‘a’]; Ibid., “In general such expressions can be • a[ x,y]', which means symbol 'a' must appear in the expression from 'x' to 'y' times or 'a[x,]' which means the symbol 'a' must appear at least 'x' times for this expression to be valid or 'a[x,]' which means the symbol 'a' must appear exactly 'x' times for this expression to be valid or the like.” [Regular expressions may contain delimiters representing how many times a character appears in a search string (either as an exact number of times or as a minimum and/or maximum limit.)]; Pandya, ¶ [0112], “My invention also describes an architecture that enables the creation of such complex regular expressions with interval representation in an efficient way without using up a large number of states for the interval range from 'x' to 'y'” [Creating regular expressions in order to use fewer states in a finite automata (corresponds to claimed “reduce automata design space”)].
Pandya is analogous art, as it is in the field of using an automata processor to perform sequential pattern matching.
It would have been obvious to one of ordinary skill in the art to modify the automata processor of Dlugosch with the Pandya’s method of converting search patterns into regular expressions, the benefit being that “Regular expressions have been used extensively since the mid-1950s to describe the patterns in strings for content search, lexical analysis, information retrieval systems and the like. […] It is well understood in the industry that regular expression (RE) can also be represented using finite state automata (FSA).”, as cited by Pandya at ¶ [0005].
Dlugosch further does not disclose and to a discontinuous sequence-matching problem, wherein the delimiters are configured to bound and connect the strings.
McMillen teaches and to a discontinuous sequence-matching problem, wherein the delimiters are configured to bound and connect the strings (McMillen, ¶ [0040] “A ‘range asserting expression’ contains at least two subexpressions separated by a byte counting atom. For example, the range asserting expression "ab.{1,5}cde" matches the subexpression "ab" separated from between 1 and 5 characters (from the universal character class) from the subexpression "cde". […] A range asserting expression may be used to establish an allowed distance between the subexpressions. For example, if [alpha] and [beta] represent subexpressions, the byte counting construct [alpha].{x,y} [beta] determines if subexpression [alpha] is located between x and y characters away from subexpression [beta] in a received data stream.” [The system of McMillen may search for a discontinuous sequence where two subexpressions may be separated by an arbitrary number of characters of any type.  The expressions further “bound and connect the strings” as claimed by specifying the order of the subexpressions and specifying how many characters and what types of characters may separate the subexpressions.]

McMillen is analogous art, as it is directed to the task of searching for sequences of characters within an input data stream.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sequence matching of Fu with the discontinuous regular expression sequences of McMillen, as “Regular expressions are well known in the prior art and have been used for some time for pattern matching and lexical analysis,” as recited by McMillen at ¶ [0011].

Dlugosch further does not explicitly disclose and wherein template automata for discovering the plurality of hierarchical patterns in the dataset is compiled before runtime and replicated to make fully use of the capacity and parallelism of the processor.
Roy teaches and wherein template automata (Roy, § 3.6.1 “Minimizing Reconfiguration Time”, third paragraph, “If the template ANML-NFA is known ahead of time, then it can be defined as an ANML-macro. The macro is compiled into an image which can be replicated easily throughout the AP board without running any place-and-route algorithms.”) for discovering the plurality of hierarchical patterns in the dataset is compiled before runtime (Roy, § 4.3 “Performance Evaluation”, “For both these applications, the PCRE regex and ANML-NFA [corresponds to claimed “plurality of hierarchical patterns”] can be defined and compiled before-hand.  Therefore, although the compile-times of both these applications have been reported here, they do not figure in the run-time calculations.”) and replicated to make fully use of the capacity and parallelism of the processor (Roy, § 4.1.3.2 “Execution Stage”, second paragraph, “Even after loading the automata for all the SNORT rules, significant portions of a AP board remain unused. Therefore, the logical cores may be replicated and data from different network packets may be streamed to different logical cores in parallel. In this way, a very large number of automata is executed in parallel on the AP board and the implementation of a very high throughput DPI engine is realized.” [Unused portions of the AP board may be loaded with replicated copies of the automata, and different network packets to be analyzed may be streamed to the AP in parallel]

Roy is analogous art, as it is directed to pattern matching using the Micron Automata Processor (AP).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the automata replication and parallel processing of Roy into the pattern matching of Fu, the benefit being that by filling unused space on the AP with replications of the search automata and presenting multiple input streams to the AP in parallel, the benefit being that “In this way, a very large number of automata is executed in parallel on the AP board and the implementation of a very high throughput DPI engine is realized,” as cited by Roy in § 4.1.3.2, second paragraph.

Dlugosch further does not explicitly disclose wherein the processor is configured to reduce the automata design space of the candidate sequential patterns of a given length from multiple patterns to a single pattern template for pre-compiling a library of automata for an each level.
	Roy II teaches herein the processor is configured to reduce the automata design space of the candidate sequential patterns of a given length from multiple patterns to a single pattern template for pre-compiling a library of automata for an each level. (Roy II, pg. 415, “Introduction,” ¶ 2, “Given sequences of length m each, find a motif M of length l which occurs in all the sequences with up to d mismatches. For example, given the input sequences AGTCTCTCGAG, TTAGACGGTCA, and GATCAGTTCAC, and l =4, d =1, the motif CTCA occurs in all the three sequences. Note that the motif itself need not be present in its exact form in any of the sequences, which is the case in this example. [Rather than explicitly programming the automata processor to search for every sequence that satisfies the condition “CTCA with up to 1 mismatch”, the system of Roy II need only be given the length l of the sequence along with the maximum number of allowable mismatches, thus “reduc[ing] the automata design space of the candidate sequential patterns of a given length from multiple patterns to a single pattern template” as claimed.];
Roy II, pg. 421, “B. Handling large search trees,” ¶¶ 1-2 “We partition the levels of the search tree into q layers, with each layer containing a consecutive range of levels, and with the exception that a level at the boundary of two consecutive layers is included in both. […] The values of r1, r2, . . . rq  can be precalculated and the automata for all the distinct subtrees from all the layers can be precompiled. […] Once the values of r1, r2, . . . rq have been calculated, the structures of all the distinct subtrees can be determined and the corresponding automata can be precompiled.” [All of the automata (corresponds to claimed “library of automata”) for each of the various layers can be precompiled.])

	Roy II is analogous art, as it is directed to the task of using the Micron Finite Automata Processor to search for sequences within input strings.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the design space reduction and pre-compilation of Roy II, the benefit being that it not only improves execution speed but allows for the solving of more complex pattern search problems, as cited by Roy II at pg. 415, “I. Introduction,” ¶ 4 “Our algorithm, termed MOTOMATA for MOTifautOMATA, not only has lower execution times but can also handle more challenging instances of the problem which are hitherto unsolved. To the best of our knowledge, this is the first instance of accelerating a complex application using the Automata Processor, and can be helpful to the community as this new accelerator technology becomes available.”

Regarding claim 23, the combination of references as applied to claim 22 above teach [t]he electronic automaton device according to claim 22.  Further, Dlugosch discloses wherein each of the plurality of hierarchical patterns is represented by one or more states of automaton grouped together to match a sequence of multiple-bit signal from input streams of multiple-bit signals (Dlugosch, § 2 “An NFA is described by a 5-tuple that includes the set of all automaton states Q,  and q0, which represents the subset of states that are designated as start states”; § 3.3.1 “any sate transition element and any number of state transition elements may be a start state.”  [This permits individual automata to have multiple start states.] § 3.3.1 “An important consequence of this design is that it allows any subset of the all possible 8-bit symbols (2256 combinations) to be programmed to match”)

Regarding claim 26, the combination of references as applied to claim 22 above teach [t]he electronic automaton device according to claim 22.  Further, Sabotta teaches wherein each of the plurality of hierarchical patterns is expressed by a non-deterministic finite automaton (NFA) with multiple delimiters to represent the boundaries of different levels in the plurality of hierarchical patterns (Sabotta, § 3.2.1.2 “Macros are an effective means for reproducing multiple identical or near-identical subgraphs without dramatically expanding the defining ANML document.  Macros may also be useful for adding a level of organization to an automata by encapsulating complicated subgraphs into a high level block”; Sabotta, § 4.3.2, ¶¶ 3-7 “a macro is created for each pattern, allowing for discontinuous sequences by using wildcards and repetition by using either multiple linked copies of the appropriate STE or by implementing a counter element which tallies consecutive occurrences.  Various pattern macros are delimited by appending an enable macro as a prefix to each pattern macro.  The beginning of any input stream is a preamble listing the enable codes of the desired macros.  The end of the preamble is delimited by the special code 'xff'”)

Regarding claim 28, the combination of references as applied to claim 26 above teach [t]he electronic automaton device according to claim 26.  Further, Dlugosch discloses wherein multiple entry points are added to the NFA to make it capable of matching the plurality of hierarchical patterns with different lengths (Dlugosch, § 2 An NFA is described by a 5-tuple that includes the set of all automaton states Q, and q0, which represents the subset of states that are designated as start states; § 3.3.1 any sate transition element and any number of state transition elements may be a start state.  This permits individual automata to have multiple start states. § 3.3.1 An important consequence of this design is that it allows any subset of the all possible 8-bit symbols (2256 combinations) to be programmed to match)

Regarding claim 29, the combination of references as applied to claim 22 above teaches [t]he electronic automaton device according to claim 22.  Further, Sabotta teaches wherein the plurality of counter elements are connected to a pattern matching automaton to calculate the occurrence of one of the plurality of hierarchical patterns in the datasets (Sabotta, § 5.2.1 “the Automata Processor also contains counter elements.  The counter element is a 12-bit binary down-counter.  It is programmed with a value and every time one of the count enable signals is activated, the counter is decremented by 1.  When the count reaches 0, an output event is triggered”)

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Dlugosch in view of Sabotta, Pandya, McMillen, Roy, Roy II, and Fu.

Regarding claim 24, the combination of references as applied to claim 23 above teaches [t]he electronic automaton device according to claim 23.
The above combination does not teach wherein one or more self-activating states of automaton connect to one group of states of automaton for multiple-bit signals to hold a position within a potential pattern sequence when one or more mismatches of multiple-bit signals are seen, and hold this position until an end of an transaction, in order to deal with the discontinuous sequences.  
Fu teaches wherein one or more self-activating states of automaton connect to one group of states of automaton for multiple-bit signals to hold a position within a potential pattern sequence when one or more mismatches of multiple-bit signals are seen, and hold this position until an end of an transaction, in order to deal with the discontinuous sequences (Fu, Figs. 9 and 10 and ¶ [0062] “it may be useful to expand the present method to find patterns in which the search may allow for one or more errors (e.g. mismatches, insertions, deletions, and so forth)”. In Fig. 9, STEs M0, M1, M2, M3, and M4 are self-activating states (notated by the self-referential arrows).  By activating themselves, these states can remain active even in the case of a mismatch (or multiple mismatches) within a sequence.  If the state eventually does match with the input symbol, it will activate its connected output states and the matching process will continue.  ¶ [0076] “the self-activating feature is described as a "DON'T CARE" function, allowing symbol matching to continue even in the event of pattern discontinuities such as substitution errors and mismatch errors”)

Claims 25 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Dlugosch in view of Pandya, Sabotta, McMillen, Roy, Roy II and Fritchman.

Regarding claim 25, the combination of references as applied to claim 22 above teaches [t]he electronic automaton device according to claim 22.
The above combination does not teach wherein the sets are converted to the discontinuous sequences by sorting items of each transaction with a predefined order.  
Fritchman teaches wherein the sets are converted to the discontinuous sequences by sorting items of each transaction with a predefined order (Fritchman, Abstract and Fig. 2 “the invention may search for continuous or discontinuous sets of sequences by allowing for the use of single- or multi-character wildcards.  The pattern string is preprocessed and ordered into a prefix segment, a suffix segment, and optionally one or more interior segments”)

Regarding claim 27, the combination of references as applied to claim 22 above teaches [t]he electronic automaton device according to claim 22.  
The above combination does not teach wherein different symbols are reserved as different level delimiters to represent hierarchical structures in the plurality of hierarchical patterns.  
Fritchman teaches wherein different symbols are reserved as different level delimiters to represent hierarchical structures in the plurality of hierarchical patterns. (Fritchman, Abstract and Fig. 2 “the invention may search for continuous or discontinuous sets of sequences by allowing for the use of single- or multi-character wildcards.  The pattern string is preprocessed and ordered into a prefix segment, a suffix segment, and optionally one or more interior segments”)

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126